DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pletikosa et al. (hereinafter “Pletikosa”), US Pub. No. 2007/0279387, in view of Anderson, US Pub. No. 2004/0095326.
Regarding claim 1, Pletikosa teaches an input control housing of a computing device (fig. 15, [0005, 0040]) comprising: a first segment including a first portion of keyboard keys, the first segment connected to a display housing via a first connection ([0104, 0156]) and a second segment, physically separate from the first segment, including a second portion of the keyboard keys, the second segment connected to the display housing via a second connection ([0149, 0153]), wherein the first portion of keyboard keys is rotatable three hundred and sixty degrees on a face of the first segment, and the second portion of the keyboard is rotatable three hundred and sixty degrees on a face of the second segment ([0157-0159, 0162]; fig. 15).

However, in the same field of endeavor, Anderson teaches a rotatable keyboard that is rotatable independent of the base that contain it (see figs. 10A-10C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Pletikosa to incorporate the feature taught in Anderson. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency and ease of use.
Regarding claim 3, Anderson teaches wherein the first segment is rotatable three hundred and sixty degrees about the first connection and the first portion of the keyboard keys is rotatable independent of the first segment and re-seatable at ninety degree increments on the face of the first segment (figs. 10A-10C).
Regarding claim 4, it is a computing system of claim 1 and is rejected on the same grounds presented above.
Regarding claim 5, Pletikosa teaches wherein the display housing is rotatable three hundred and sixty degrees about the second connection point ([0156-0159, 0162]).
Regarding claim 6, Pletikosa teaches wherein the keyboard keys have a QWERTY layout (fig. 15).
Regarding claim 7, Pletikosa teaches wherein the first connection includes wiring to transmit digital signals between the first segment and the display housing ([0074, 0099, 0159, 0162]).

Regarding claim 9, Pletikosa teaches wherein the display housing is rotatable about the first connection and the second connection to cover the first portion of the keyboard keys and the second portion of the keyboard keys ([0152, 0154, 0156, 0158, 0166]).
Regarding claim 10, Pletikosa teaches wherein both the first segment and the second segment are rotatable to be substantially outside of a footprint of the display housing when a face of the display housing is oriented substantially parallel to a face of the first segment and a face of the second segment ([0154, 0158]).
Regarding claim 11, Pletikosa teaches wherein the computing system operates under a first mode based on the first segment and the second segment having a first orientation and the computing system operates under a second mode based on the first segment and the second segment have a second orientation ([0170, 0171, 0179, 0244]).
Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pletikosa in view of Anderson (see above) in view of Takamiya et al. (hereinafter “Takamiya”), US Patent No. 5,229,757.
Regarding claim 2, Pletikosa fails to explicitly teach wherein the first portion of the keyboard keys is physically separable from the first segment and the second portion of the keyboard keys is physically separable from the second segment.
However, in the same field of endeavor, Takamiya teaches a computer device wherein the first portion of the keyboard keys is physically separable from the first segment and the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Pletikosa to incorporate the feature of Takamiya. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have be to provide a device with increased flexibility.
Regarding claim 12, it has similar limitations to claims 1-3 and is rejected on the same grounds presented above.
Regarding claim 13, Pletikosa teaches wherein the first connection comprises: a first leaf mounted on the display housing; a first knuckle attached to the first leaf; a pin traversing through the first knuckle, the first knuckle to rotate about a rotation axis traversing through the pin; a rotating body, attached to one end of the pin, the rotating body extending perpendicular to the rotation axis of the pin; and a second leaf mounted on the first segment, wherein a portion of the rotating body distal to the pin is seated within the second leaf and is rotatable three hundred and sixty degrees within the second leaf ([0096-0099, 0122, 0153, 0154, 0159, 0183, 0187, 0193]).
Regarding claim 14, Pletikosa teaches wherein the first connection comprises: a first leaf mounted on the display housing, wherein the first leaf has a circular central body that Is rotatable three hundred and sixty degrees about a rotational axis traversing perpendicularly through the center of a face of the first leaf; a second leaf mounted on the first segment, wherein a portion of a connecting body connecting the first leaf with the second leaf is seated 
Regarding claim 15, Pletikosa teaches wherein the first portion of keyboard keys and the second portion of the keyboard keys are rotatable to maintain a QWERTY arrangement of the keyboard keys regardless of the angle of rotation of the first segment and the angle of rotation of the second segment (fig. 15 and accompanying text).
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622